Per Curiam.
The motion should have been granted, for the reasons that the chattel when mortgaged was situated in the city of New York, and the mortgagor was a resident of Westchester county, State of New York. Therefore, the mortgage should have been filed in the county of Westchester as well as in the county where the chattel was located. (See Lien Law, §§ 230 and 232.)
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion granted.
Present — ■ Martin, P. J., OMalley, Townley, Dore and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted. Settle order on notice.